Citation Nr: 1338484	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  13-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to August 1993.  This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for PTSD, rated 30 percent, effective July 10, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA psychiatric evaluation was in June 2011, more than two years ago.  In an October 2013 brief, his representative asserts that the PTSD has worsened, and that a contemporaneous examination to assess the disability is mandated by VA's duty to assist the claimant.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  He is competent to observe/opine that the disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly an examination to assess the current status of the PTSD is necessary.  Furthermore, the record shows that the Veteran has received VA psychiatric treatment.  VA treatment records are constructively of record, are pertinent evidence in a claim for increase, and must be secured.  

The case is REMANDED for the following:

1.  The RO should secure for the record the complete clinical records of all psychiatric treatment the Veteran has received at the Orlando VA Medical Center since May 2011.

2.  The RO should then arrange for the Veteran to be scheduled a VA psychiatric examination to determine the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination, and the examiner should also have available for review a copy of the 38 C.F.R. §§ 4.126, 4.130 criteria for rating mental disorders.  The findings reported should include notation of the presence or absence of each symptom listed in the criteria for ratings above 30 percent in the General Rating Formula for Mental Disorders.  The examiner should also comment on the nature and extent of social and occupational impairment that results from the symptoms found.  

3.  The RO should then review the record and readjudicate the claim.  If the benefit sought is not fully granted, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R, Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

